Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Erratum:
	Various editorial corrections to page 3 of the 11/18/21 action are indicated below.  The examiner regrets the errors.

    PNG
    media_image1.png
    865
    910
    media_image1.png
    Greyscale

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152